Citation Nr: 1541944	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-28 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder with left lower extremity involvement.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran had active duty service from March 1986 to May 1995. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In September 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  In January 2015, the Board reopened the Veteran's previously denied claim for service connection and remanded the matter for further development.  The case now returns to the Board for final appellate review.


FINDING OF FACT

A low back disorder with left lower extremity involvement is not related to any disease, injury, or incident of service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder with left lower extremity involvement have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in September 2011 and December 2011 letters, sent prior to the initial unfavorable decision issued in April 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the appellant in the development of him claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment and personnel records as well as post-service private and VA treatment records have been obtained to the extent possible and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA has also obtained several VA examinations and opinions relevant to the issue decided herein.  The Board finds that the most recent June 2015 opinion is adequate to decide the issue as the examiner proffered an opinion that considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.

As noted in the Introduction, in January 2015, the Board remanded the case to obtain the Veteran's outstanding VA and private treatment records from February 2013 to the present, and to provide the Veteran with a VA examination so as to assess the nature and etiology of his back disorder.  Subsequently, the AOJ obtained the requested treatment records and an examination with an etiological opinion was obtained in June 2015, which, as discussed above, is adequate to decide the Veteran's claim.  Furthermore, per the Board's directive, the issue on appeal was readjudicated in a June 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the January 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his back disorder, the type and onset of symptoms, and his contention that military service caused his disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records, the Board remanded the issue in January 2015 in order to obtain such records, and provide a further opportunity for the Veteran to identify any additional records.  Additionally, while on remand, a VA opinion was obtained in June 2015 so as to determine the nature and etiology of the Veteran's back disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini, 1 Vet. App. at 546 (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Notably, the Veteran's currently diagnosed back disorders, as discussed below, are not listed as a chronic disease enumerated under 38 C.F.R. § 3.309(a) and, therefore, is not subject to presumptive service connection, to include on the basis of continuity of symptomatology.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the appellant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

At the September 2013 Board hearing and in numerous statements submitted throughout the course of his appeal, the Veteran argues that he injured his back during service when he fell down a ladder, and has suffered from back pain since that time.  

The Veteran's service treatment records show he received treatment for low back pain beginning in January 1987, following a fall.  X-rays taken at that time were "essentially [normal]."  Thereafter, the November 1989 reenlistment examination noted low back pain, but no formal diagnosis was provided.  Finally, a Medical Board Evaluation conducted in February 1995 found that, in 1988, the Veteran slipped down a ladder and developed subsequent back pain, which has been exacerbated by prolonged walking and standing.  However, no specific diagnosis was provided other than chronic low back pain.  Again, x-rays were negative and there was no indication of back spasms upon examination.  

VA and private treatment records associated with the claims file dating from 1995 to the present show the Veteran's complaints of low back pain.  In addition, he has consistently reported having slipped in service in 1988 and suffering from back pain with left lower extremity numbness and tingling since that time.  Therefore, throughout the course of his appeal, the Veteran has received consistent treatment for his back, including steroidal injections.  See VA treatment record, July 18, 2011.  

The Veteran was first examined by VA in June 1995.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner diagnosed low back pain due to lumbar sprain and strain.  No etiological opinion was provided.  X-rays taken during this examination also revealed no gross abnormalities of the lumbar spine.

Thereafter, the Veteran was again examined in September 2002.  At such time, he complained of low back pain, however, he also noted there was left lower extremity involvement.  He again reported that he fell during service in 1988 and has suffered from these disabilities since such time.  The examiner again conducted an in person, physical examination of the Veteran and a review of the claims file.  The examiner provided an impression of chronic low back pain with intermittent numbness and tingling of left lower extremity.  The examiner noted X-rays were normal.  Therefore, it was his opinion that there was no objective evidence of any back condition.  As support for his determination, the VA examiner stated there was no objective or historical evidence of any degenerative disc disease.  Further, the examiner noted that, while the Veteran supposedly had a hairline fracture to his coccyx in the past, X-rays and bone scans did not support this diagnosis, even during service.  The examiner conceded that the Veteran had numerous visits since 1984, all stating a history of a hairline fracture to the coccyx, with physical therapy, doughnut, and non steroidals, and low back pain with radiculopathy to the buttocks and the thighs.  Nevertheless, there was no documentation of any coccyx fracture during service.  

In July 2009, the Veteran was again examined by VA.  After a physical examination of the Veteran and a review of the claims file, with due consideration given to the Veteran's noted in-service fall, the VA examiner stated the Veteran suffered from a lumbar spine condition with chronic pain including left leg pain per history.  The examiner noted there is there is insufficient objective clinical evidence at present to warrant a diagnosis of any acute or chronic lumbar spine diagnosed condition with left leg involvement.  As to an opinion on etiology of the Veteran's condition, the examiner noted that this is not applicable as the Veteran is not currently found to have a diagnosed low back condition with left leg involvement because X-rays and examination were normal.  The examiner noted the Veteran has been treated previously for low back pain, which is a subjective symptom and not a diagnosis.  Further, the Veteran has had a number of x-rays of his lumbar spine which have all been normal and whole body bone scan in 1995 to evaluate possible causes of back pain, which were also normal.  

In September 2009, the Veteran submitted additional documentation of private treatment records showing a low back disorder with left lower extremity involvement.  However, these private treatment records show the Veteran sustained an injury to his back while working.  A MRI, also dated in September 2009, provided a diagnosis of intervertebral foraminal stenosis and disc protrusion.  Thereafter, additional diagnoses of lumbar strain, and probable buttock bruise injury on the left were provided in December 2009.  

In January 2010, the Veteran was provided another VA examination to determine the nature and etiology of his back disorder.  The VA examiner reviewed the claims file and noted both the in-service injury as well as the 2009 workplace injury to his low back.  The examiner ultimately concluded the Veteran suffers from degenerative disc disease of his lumbar spine per the September 2009 MRI, but he does not have evidence of left leg radiculopathy due to a normal EMG test.  Further, regarding the in-service injury, the examiner stated that when the Veteran was discharged from service there was no objective evidence of a diagnosed lumbar spine condition, including degenerative disc disease, since his range of motion, x-rays, and bone scans were normal.  The examiner also noted the private treatment records showing the 2009 low back injury wherein the Veteran reported new onset low back pain and leg pain that was due to the work injury.  Consequently, the examiner concluded that it is less likely than not that the current lumbar spine degenerative disc disease is due to his military service and more likely due to his work with injury sustained following his military discharge.  

In September 2013, the Veteran submitted a statement from his private physician, Dr. M.B., in support of his claim.  Dr. M.B. stated that the Veteran suffers from low back and leg pain as a result of his fall from a ladder in 1988 during service.  He also noted the Veteran's complaints of low back and leg pain to this day.  Dr. M.B. did not provide any additional information or rationale for his conclusory statement that the Veteran's current low back and leg pain are due to the 1988 fall during service.  

In compliance with the January 2015 Board remand directives, the Veteran was most recently examined by VA in June 2015.  The VA examiner noted a review of the claims file, to include VA and private treatment records as well as the service treatment records noting the in-service fall.  An in-person examination was also conducted.  The examiner determined that, as a result of the 1988 fall, the Veteran suffered from an acute episode of low back pain.  As rationale for this determination, the examiner noted the Veteran had normal physicals later in 1988 and again in 1989, and was able to reenlist in 1989.  Further, while the Veteran was seen multiple times while in service for lumbar strain, x-rays, and bones scans were negative.  The examiner noted that the June 1995 VA examination conducted a few weeks after he left service also showed a diagnosis made of lumbar sprain and strain, which is a muscular condition.  X-rays were again normal and there is no evidence of a chronic disability after that time.  

Regarding a statement as to continuity, the examiner noted that the available records from other VA medical centers in both 1999 and 2001 listed various medical problems but no mention was made of a chronic back condition until 2007, when he again had a normal lumbar spine x-ray.  

In addition, the June 2015 VA examiner noted that since the Veteran left service, he held various jobs involving assembly line work and also driving forklifts, which was the basis for 2009 injury.  

In conclusion, the examiner stated that the Veteran's in service lumbar strains and mechanical soft tissue low back issues with negative imaging are physiologically unrelated to his current condition showing degenerative disc and arthritic changes in his lumbar spine.  Therefore, the claimed condition is less likely as not incurred in or caused by the claimed in-service injury.  Instead, the current back condition is a cumulative effect of aging with chronic wear and tear over time, to include from his various jobs since he left service, along with his back injury in 2009, 14 years after he left service.  

Based on a review of the extensive medical records associated with the claims file, the Board finds that there is no doubt the Veteran suffered an in-service injury to his low back in 1988.  However, the June 2015 VA examination opinion related the Veteran's current low back disorder to his 2009 injury.  The Board finds the June 2015 opinion is the most competent and credible evidence concerning the etiology of the Veteran's back disorder since this opinion considered all of the pertinent evidence of record, to include the statements of the Veteran as well as the medical records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the June 2015 VA examiner's opinion regarding service connection for a low back disorder with left lower extremity involvement. 

The Board acknowledges the September 2013 opinion of Dr. M.B., which indicated that the Veteran's current back disorder was due to his in-service injury.  However, the Board ascribes no probative value to this opinion, as the opinion is, at best, conclusory in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

To the extent that the Veteran himself believes that his current low back disorder with left lower extremity involvement is related to his active military service, the Board notes that he is competent to describe the symptoms associated with his diagnosed disorder, such as pain, which are readily observable by laypersons.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of his disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of orthopedic disorders, such as is the case here, requires medical testing to diagnose and medical expertise to determine the etiology.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion regarding the etiology of his currently diagnosed low back disorder is not competent medical evidence.  The Board finds the opinion of the June 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.

Therefore, based on the foregoing, the Board finds that the probative evidence is against the Veteran's claim for service connection.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against his claim of service connection, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a back disorder with left lower extremity involvement is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


